Case 1:20-mc-00250-KPF Document 4 Filed 10/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE NON JUDICIAL CIVIL

FORFEITURE PROCEEDING 20 Misc. 250 (KPF)
REGARDING $299,980.00 IN UNITED
STATES CURRENCY SEIZED ON OR ORDER

ABOUT FEBRUARY 3, 2020

 

 

KATHERINE POLK FAILLA, District Judge:

By Stipulation dated July 13, 2020, the Government’s complaint was to
be filed on or by August 23, 2020. (Dkt. #3). The Court has been informed
that the Government does not intend to file a complaint. Therefore, the Clerk
of Court is directed to terminate all pending motions, adjourn all remaining
dates, and close this case.

SO ORDERED.

Dated: October 8, 2020 7 : Intl f /
New York, New York

KATHERINE POLK FAILLA
United States District Judge

 
